Exhibit 10.4

 

SANCHEZ ENERGY CORPORATION

SECOND AMENDED AND RESTATED 2011 LONG TERM INCENTIVE PLAN

PERFORMANCE ACCELERATED PHANTOM STOCK AGREEMENT

 

Participant:

 

Address:

 

Number of Phantom Shares:

 

Date of Grant:

 

Vesting of Phantom Shares:

 

Vesting Date

 

Vested %

 

 

 

 

 

100

%

 

 

 

 

Total: 100

%

 

Sanchez Energy Corporation, a Delaware corporation (the “Company”), hereby
grants to the Participant, pursuant to the provisions of the Sanchez Energy
Corporation Second Amended and Restated 2011 Long Term Incentive Plan, as
amended from time to time in accordance with its terms (the “Plan”), an award
(this “Award”) pursuant to Section 6(b) of the Plan of shares of Phantom Stock
(the “Phantom Shares”), effective as of the “Date of Grant” as set forth above,
upon and subject to the terms and conditions set forth in this Phantom Stock
Agreement (this “Agreement”) and in the Plan, which are incorporated herein by
reference.  Each Phantom Share subject to this Award represents a notional share
granted under the Plan that upon vesting and settlement would entitle the
Participant to receive an amount of cash equal to the Fair Market Value of one
Common Share as of the Vesting Date (as defined below). The Phantom Shares will
be credited to a separate account maintained for the Participant on the books of
the Company (the “Account”) and will vest and be settled in accordance with
Section 3 below.  Unless otherwise defined in this Agreement, capitalized terms
used in this Agreement shall have the meanings assigned to them in the Plan.

 

1.             EFFECT OF THE PLAN. The Phantom Shares granted to Participant are
subject to all of the provisions of the Plan and this Agreement, together with
all rules and determinations from time to time issued by the Committee and by
the Board pursuant to the Plan. The Company hereby reserves the right to amend,
modify, restate, supplement or terminate the Plan without the consent of
Participant, so long as such amendment, modification, restatement or supplement
shall not materially reduce the rights and benefits available to Participant
hereunder, and this Award shall be subject, without further action by the
Company or Participant, to such amendment, modification, restatement or
supplement unless provided otherwise therein.

 

2.             VESTING SCHEDULE; SERVICE REQUIREMENT. Except as otherwise
accelerated by the Committee or provided below in this Section 2, the Phantom
Shares shall vest during Participant’s continued service with the Company or an
Affiliate (including Participant’s services for the Company pursuant to the
Services Agreement, dated as of December 19, 2011, by and between Sanchez Oil &
Gas Corporation and the Company) (“Continuous Service”) on the “Vesting Date”
set forth above (the “Vesting Date”) on the first page of this Agreement under
the heading “Vesting of Phantom Shares,” as follows: one hundred percent (100%)
of the Phantom Shares will vest on the fifth anniversary of the Date of Grant. 
Notwithstanding the foregoing, (i) fifty percent (50%) of the Phantom Shares
will vest on the first date that the Fair Market Value of one Common Share for
each day in the prior fifteen (15) trading day period equals or exceeds $9.81
and (ii) one hundred percent (100%) of the Phantom Shares will vest on the first
date that the Fair Market Value of one Common Share for each day in the prior
fifteen (15) trading day period equals or exceeds $13.08, in each case, subject
to the Participant’s Continuous Service through such date; provided, that if
such date referenced in clause (i) or clause (ii) occurs prior to the first
anniversary of the Date of Grant, the Phantom Shares will instead vest on the
first anniversary of the Date of Grant pursuant to clause (i) or clause (ii), as
applicable. For purposes of clarity, the date on which any of the Phantom Shares
become Vested Phantom Shares pursuant to clause (i) or clause (ii) shall be
deemed to be the Vesting Date with respect to such Phantom Shares.

 

--------------------------------------------------------------------------------


 

Phantom Shares that have vested pursuant to this Agreement are referred to
herein as “Vested Phantom Shares” and Phantom Shares that have not yet vested
pursuant to this Agreement are referred to herein as “Unvested Phantom Shares.”
Notwithstanding the foregoing, upon the occurrence of a Change of Control, a
Qualifying Termination (as defined below), Participant’s death or Disability,
any Unvested Phantom Shares shall become Vested Phantom Shares. If an
installment of the vesting would result in a fractional Vested Phantom Share,
such installment will be rounded to the next lower Phantom Share except the
final installment, which will be for the balance of the Phantom Shares.

 

For purposes of this Agreement, “Qualifying Termination” shall mean a
termination of Participant’s Continuous Service by the Company other than due to
Participant’s (i) commission of, conviction for, plea of guilty or nolo
contendere to a felony, or other material act or omission involving dishonesty
or fraud or (ii) gross negligence or willful malfeasance.

 

3.             SETTLEMENT.  Subject to Section 2 above and Section 9 below, with
respect to the Vested Phantom Shares that become vested as of a given Vesting
Date, the Company shall pay to the Participant an amount of cash equal to
(x) the Fair Market Value of one Common Share as of the Vesting Date multiplied
by (y) the aggregate number of the Phantom Shares that become vested on the
applicable Vesting Date on the thirtieth (30th) day following the applicable
Vesting Date (such date, the “Settlement Date”) and upon settlement, such Vested
Phantom Shares will cease to be credited to the Account.

 

4.             CONDITIONS OF FORFEITURE. Except as set forth in Section 2 above,
upon any termination of Participant’s Continuous Service (the “Termination
Date”) for any or no reason, including but not limited to Participant’s
voluntary resignation or termination by the Company with or without cause,
before all of the Phantom Shares become Vested Phantom Shares, all Unvested
Phantom Shares as of the Termination Date shall, without further action of any
kind by the Company or Participant, be forfeited.

 

5.             NON-TRANSFERABILITY. Participant may not sell, transfer, pledge,
exchange, hypothecate, or otherwise encumber or dispose of any of the Phantom
Shares, or any right or interest therein, by operation of law or otherwise,
except only with respect to a transfer of title effected pursuant to
Participant’s will or the laws of descent and distribution following
Participant’s death. References to Participant, to the extent relevant in the
context, shall include references to authorized transferees. Any transfer in
violation of this Section 5 shall be void and of no force or effect, and shall
result in the immediate forfeiture of all Phantom Shares.

 

6.             DIVIDEND EQUIVALENTS AND VOTING RIGHTS. The Participant shall not
be deemed for any purpose to be the owner of the Common Shares underlying the
Phantom Shares subject to the Award, other than with respect to the
Participant’s right to receive payment upon vesting and settlement of the
Phantom Shares pursuant to Section 3 above.  The Participant acknowledges and
agrees that, with respect to each Phantom Share credited to the Account, the
Participant has no voting rights with respect to the Company.  If the Company
pays a cash dividend on its outstanding Common Shares for which the Record Date
(for purposes of this Agreement, the “Record Date” is the date on which
shareholders of record are determined for purposes of paying the cash dividend
on Common Shares) occurs after the Date of Grant and prior to the Settlement
Date, the Participant shall receive a lump sum cash payment on the applicable
Settlement Date equal to the aggregate amount of the ordinary cash dividends
paid by the Company on a single Common Share multiplied by the number of Phantom
Shares awarded under this Agreement that are both (x) unvested and unpaid as of
each applicable Record Date and (y) settled upon such Settlement Date.

 

7.             CAPITAL ADJUSTMENTS AND CORPORATE EVENTS. If, from time to time
during the term of this Agreement, there is any capital adjustment affecting the
outstanding Common Shares as a class without the Company’s receipt of
consideration, the Unvested Phantom Shares shall be adjusted in accordance with
the provisions of Section 4(c) of the Plan. Any and all new, substituted or
additional securities that become subject to the Award hereunder because of a
capital adjustment shall be immediately subject to the forfeiture provisions of
this Agreement and included thereafter as “Unvested Phantom Shares” for purposes
of this Agreement.

 

8.             GENERAL ASSETS.  All amounts credited to the Participant’s
Account under this Agreement shall continue for all purposes to be part of the
general assets of the Company.  The Participant’s interest in the Account shall
make the Participant only a general, unsecured creditor of the Company.

 

2

--------------------------------------------------------------------------------


 

9.             TAX MATTERS.

 

(a)           The Company’s obligation to pay amounts to Participant upon the
vesting and settlement of the Phantom Shares shall be subject to the
satisfaction of any and all applicable federal, state and local income and/or
employment tax withholding requirements (the “Required Withholding”) and the
Company shall withhold from any payment due to the Participant such amount
necessary to satisfy Participant’s Required Withholding.

 

(b)           Participant acknowledges that the tax consequences associated with
this Award are complex and that the Company has urged Participant to review with
Participant’s own tax advisors the federal, state, and local tax consequences of
this Award. Participant is relying solely on such advisors and not on any
statements or representations of the Company or any of its agents. Participant
understands that Participant (and not the Company) shall be responsible for
Participant’s own tax liability that may arise as a result of the Award.

 

10.          ENTIRE AGREEMENT; GOVERNING LAW. The Plan and this Agreement
constitute the entire agreement of the Company and Participant (collectively,
the “Parties”) with respect to the subject matter hereof and supersede in their
entirety all prior undertakings and agreements of the Parties with respect to
the subject matter hereof. If there is any inconsistency between the provisions
of this Agreement and of the Plan, the provisions of the Plan shall govern.
Nothing in the Plan and this Agreement (except as expressly provided therein or
herein) is intended to confer any rights or remedies on any person other than
the Parties. The Plan and this Agreement are to be construed in accordance with
and governed by the internal laws of the State of Delaware, without giving
effect to any choice-of-law rule that would cause the application of the laws of
any jurisdiction other than the internal laws of the State of Delaware to the
rights and duties of the Parties. Should any provision of the Plan or this
Agreement relating to the subject matter hereof be determined by a court of law
to be illegal or unenforceable, such provision shall be enforced to the fullest
extent allowed by law and the other provisions shall nevertheless remain
effective and shall remain enforceable.

 

11.          INTERPRETIVE MATTERS. Whenever required by the context, pronouns
and any variation thereof shall be deemed to refer to the masculine, feminine,
or neuter, and the singular shall include the plural, and vice versa. The term
“include” or “including” does not denote or imply any limitation. The captions
and headings used in this Agreement are inserted for convenience and shall not
be deemed a part of this Award or this Agreement for construction or
interpretation.

 

12.          NATURE OF PAYMENTS. Any and all payments in respect of Phantom
Shares hereunder shall constitute special incentive payments to Participant and
shall not be taken into account in computing the amount of salary or
compensation of Participant for the purpose of determining any retirement, death
or other benefits under (a) any retirement, bonus, life insurance or other
employee benefit plan of the Company, or (b) any agreement between the Company
and Participant, except as such plan or agreement shall otherwise expressly
provide.

 

13.          AMENDMENT; WAIVER. This Agreement may be amended or modified only
by means of a written document or documents signed by the Company and
Participant. Any provision for the benefit of the Company contained in this
Agreement may be waived, either generally or in any particular instance, by the
Board or by the Committee. A waiver on one occasion shall not be deemed to be a
waiver of the same or any other breach on a future occasion.

 

14.          NOTICE. Any notice or other communication required or permitted
hereunder shall be given in writing and shall be deemed given, effective, and
received upon prepaid delivery in person or by courier or upon the earlier of
delivery or the third business day after deposit in the United States mail if
sent by certified mail, with postage and fees prepaid, addressed to the other
Party at its address as shown beneath its signature in this Agreement, or to
such other address as such Party may designate in writing from time to time by
notice to the other Party in accordance with this Section 14.

 

15.          SECTION 409A.  Notwithstanding anything herein to the contrary,
this Agreement is intended to be interpreted and applied so that the payments
set forth herein either shall either be exempt from the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), or
shall comply with the requirements of Section 409A of the Code, and,
accordingly, to the maximum extent permitted, this Agreement shall be
interpreted to be exempt from or in compliance with Section 409A of the Code. 
Notwithstanding the foregoing,

 

3

--------------------------------------------------------------------------------


 

none of the Company, its Affiliates, officers, directors, employees, or agents
guarantees that this Agreement complies with, or is exempt from, the
requirements of Section 409A of the Code and none of the foregoing shall have
any liability for the failure of this Agreement to comply with, or be exempt
from, such requirements.

 

[signature page follows]

 

4

--------------------------------------------------------------------------------


 

 

 

SANCHEZ ENERGY CORPORATION

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

PARTICIPANT ACKNOWLEDGES AND AGREES THAT THE PHANTOM SHARES SUBJECT TO THIS
AWARD SHALL VEST AND BECOME SETTLED, IF AT ALL, ONLY DURING THE PERIOD OF
PARTICIPANT’S CONTINUOUS SERVICE OR AS OTHERWISE PROVIDED IN THIS AGREEMENT (NOT
THROUGH THE ACT OF BEING GRANTED THIS AWARD). PARTICIPANT FURTHER ACKNOWLEDGES
AND AGREES THAT NOTHING IN THIS AGREEMENT OR THE PLAN SHALL CONFER UPON
PARTICIPANT ANY RIGHT WITH RESPECT TO FUTURE AWARDS OR CONTINUATION OF
PARTICIPANT’S CONTINUOUS SERVICE. PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES
THAT THE EXECUTION AND EFFECTIVENESS OF THIS AGREEMENT IS CONDITIONED UPON
PARTICIPANT’S EXECUTION OF EXHIBIT A ATTACHED HERETO, WHICH SHALL SIGNIFY
PARTICIPANT’S ACCEPTANCE OF AND AGREEMENT TO THE TERMS SET FORTH THEREIN.
Participant acknowledges receipt of a copy of the Plan, represents that he or
she is familiar with the terms and provisions thereof, and hereby accepts this
Award subject to all of the terms and provisions hereof and thereof. Participant
has reviewed this Agreement and the Plan in their entirety, has had an
opportunity to obtain the advice of tax and legal counsel prior to executing
this Agreement, and fully understands all provisions of this Agreement and the
Plan. Participant hereby agrees that all disputes arising out of or relating to
this Agreement and the Plan shall be resolved in accordance with the Plan.
Participant further agrees to notify the Company upon any change in the address
for notice indicated in this Agreement.

 

DATED:

 

 

SIGNED:

 

 

 

 

 

PARTICIPANT

 

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

SANCHEZ ENERGY CORPORATION

RESTRICTIVE COVENANT AGREEMENT

 

This Restrictive Covenant Agreement (the “Restrictive Agreement”) is made and
entered into this         day of              ,          , (the “Effective
Date”) by and between Sanchez Energy Corporation, a Delaware corporation (the
“Company”), and                                   , residing at
                                                            (“Employee”).

 

WHEREAS, Employee is employed by the Company and has been presented with the
Award Agreement (the “Agreement”) of which this Restrictive Agreement is
attached as Exhibit A;

 

WHEREAS, it is a condition of the Agreement that the Employee execute this
Restrictive Agreement;

 

WHEREAS, in the course of Employee’s continued employment by the Company, the
Company will disclose to Employee, and Employee will receive, Confidential
Information (as defined herein);

 

WHEREAS, the disclosure of Confidential Information to third parties would cause
grave harm to the Company;

 

NOW, THEREFORE, in consideration of the mutual covenants and obligations
contained herein and in the Agreement, the sufficiency of which is hereby
acknowledged by the Company and Employee, and as a material inducement to the
Company entering into the Agreement with the Employee, the Company and Employee
intending to be legally bound, hereby agree as follows:

 

I.                                        Non-Disclosure of Confidential
Information.

 

A.                                    Provision of Confidential Information;
Non-Disclosure Obligation.  The Company has given and shall give Employee, and
Employee will have access to, Confidential Information.  At all times during
Employee’s employment and thereafter, Employee will hold in strictest confidence
and will not disclose, use, provide access to, or publish any Confidential
Information (no matter when provided to Employee), except as such disclosure,
use or publication may be required in connection with Employee’s work for the
Company.  Except as set forth herein, the Employee agrees that all Confidential
Information (no matter when provided to Employee), whether prepared by Employee
or otherwise coming into Employee’s possession, shall remain the exclusive
property of the Company during and after Employee’s employment with the
Company.  Employee shall obtain the Company’s written approval before publishing
or submitting for publication any material (written, oral, or otherwise) that
relates to Employee’s work at the Company, any Confidential Information and/or
any material that incorporates any Confidential Information (with the exception
of listing the Company on a resume, providing prospective employers with a
current curriculum vitae, or similar type of work history

 

--------------------------------------------------------------------------------


 

document).  Employee hereby assigns to the Company any rights Employee may have
or acquire in such Confidential Information.

 

B.                                    Confidential Information.  “Confidential
Information” means any information, knowledge or data of any nature and in any
form (including information that is electronically transmitted or stored on any
form of magnetic or electronic storage media) relating to the past, current or
prospective business or operations of the Company, that at the time or times
concerned is (i) not known to persons outside the Company except for trusted
advisors, joint venture partners, consultants, agents or independent contractors
under confidentiality restrictions (other than information known by such persons
through a violation of an obligation of confidentiality to the Company), or (ii)
information, knowledge or data that must be deemed to be the Company’s business
or trade secrets, in any case, whether produced by the Company or any of their
joint venture partners, consultants, agents or independent contractors or by
Employee, and whether or not marked confidential, including, without limitation,
information relating to the Company’s assets, operations, financial models and
forecasts, strategic plans, acquisitions, divestures, joint ventures or other
transactions, surveys, interpretations or other analyses, products and services,
processes, product or service research and development methods or techniques,
training methods and other operational methods or techniques, quality assurance
procedures or standards, operating procedures, files, plans, specifications,
proposals, drawings, charts, graphs, support data, trade secrets, supplier
lists, supplier information, purchasing methods or practices, distribution and
selling activities, consultants’ reports, marketing and engineering or other
technical studies, maintenance records, employment or personnel data, marketing
data, strategies or techniques, financial reports, budgets, projections, cost
analyses, price lists, vendor pricing, formulae and analyses, employee lists,
customer records, customer lists, customer source lists, proprietary computer
software, and internal notes and memoranda relating to any or the foregoing. 
Confidential Information shall not include: (A) information that Employee is
required by law, regulation, court order or discovery demand to disclose;
provided, however, that in the case of clause (A), Employee gives the Company,
to the extent permitted by law, reasonable written notice prior to the
disclosure of the Confidential Information and the reasons and circumstances
surrounding such disclosure to provide the Company an opportunity to seek a
protective order or other appropriate request for confidential treatment of the
applicable Confidential Information; or (B) information that is or becomes part
of the public domain other than due to Employee’s unauthorized disclosure or
use; (C) information that becomes available to Employee on a non-confidential
basis from a source other than the Company, provided that such source is not
bound by a confidentiality agreement with or other obligation of secrecy to the
Company.

 

II.                                   Non-Solicitation.

 

A.                                    Acknowledgments.  Employee acknowledges
and agrees that the Company providing the Employee with continued employment,
the benefits contained in the Agreement, and Confidential Information, creates a
special relationship of trust and confidence between the Company and the
Employee. Employee further acknowledges and agrees that the Confidential
Information is a valuable asset belonging to the Company.  Employee, therefore,
acknowledges and agrees that it is fair and reasonable for the Company to take
steps to protect itself from the risk of such misappropriation and gives rise to
the Company’s interests in the non-solicitation covenants contained herein. 
Employee further acknowledges that any limitations as to time,

 

2

--------------------------------------------------------------------------------


 

geographic scope and scope of activity to be restrained as set forth herein are
reasonable and do not impose a greater restraint than is necessary to protect
the Company’s goodwill and other business interests.

 

B.                                    Non-Solicitation Period.  Employee
acknowledges and agrees that the period of twenty-four (24) months following the
termination of the Employee’s employment with the Company (the “Termination
Date”) will constitute the non-solicitation period (the “Non-Solicitation
Period”).  In the event of an alleged breach of Section II of this Restrictive
Agreement, the time periods set forth herein will be tolled until such breach
has been cured.

 

C.                                    Consideration.  Employee acknowledges and
agrees that in return for Employee’s promises in this section, Employee will
receive substantial, valuable consideration from the Company, including but not
limited to: (a) Employee’s receipt of Confidential Information and intellectual
property; and (b) the compensation and other benefits provided for in the
Agreement.

 

D.                                    Scope of Non-Solicitation Obligations.

 

1.                                      Non-Solicitation of the Company
Customers.  During Employee’s employment with the Company and during the
Non-Solicitation Period, Employee will not divert away, or attempt to divert
away, any business from the Company to another company, business, or individual.
Additionally, Employee shall not, during Employee’s employment with the Company
and during the Non-Solicitation Period, contact, solicit, or attempt to contact
or solicit, with the goal or reasonably foreseeable effect of diverting away
from the Company, either directly or indirectly, any Company Customer (defined
below).  “Company Customer” is defined as any person, company, or business that
to the Employee’s knowledge is or was a customer, client, or investor of the
Company, during Employee’s employment with the Company and that Employee
contacted, solicited, serviced, had dealings with, or sold products or services
to as an employee of the Company.

 

2.                                      Non-Interference with Existing
Relationships. During Employee’s employment with the Company and during the
Non-Solicitation Period, Employee will not directly or indirectly cause, induce
or encourage any actual or prospective customer, vendor, supplier, or licensor
of the Company, to terminate or modify any such actual or prospective
relationship.

 

3.                                      Non-Solicitation of Employees.  During
Employee’s employment with the Company and during the Non-Solicitation Period,
Employee will not directly or indirectly:  (1) solicit, entice, persuade or
induce any of the then current employees or consultants of the Company or any of
its affiliates, or who were former employees or consultants of the Company or
any of its affiliates during the preceding twelve (12) months to terminate such
person’s relationship with the Company or to become employed by or perform
services for any business or person other than the Company; (2) approach any
such person for any of the foregoing purposes; or (3) authorize, solicit or
assist in the taking of such actions by any third party.

 

3

--------------------------------------------------------------------------------


 

E.                                     Survival of Restrictive Covenants.  All
restrictive covenants herein shall survive termination of this Restrictive
Agreement and Employee’s employment, regardless of reason, including expiration
of the Restrictive Agreement by passage of time and non-renewal.

 

III.                              Miscellaneous.

 

A.                                    Return of the Company Property. Upon
termination of Employee’s employment for any reason, or upon demand at any time,
Employee will promptly (within twenty-four (24) hours) deliver to the Company
any and all the Company documents, property, and data, including but not limited
to electronic devices, Confidential Information, intellectual property,
drawings, notes, memoranda, specifications, devices, and formulas, together with
all copies thereof, and any other material containing or disclosing any works
made for hire, or third-party information.  Employee further agrees that any
property situated on the Company’s premises and owned by the Company, including
computers, mobile devices, disks and other computer storage media, filing
cabinets or other work areas, is subject to inspection and monitoring by the
Company at any time, with or without notice.

 

B.                                    No Interference with Rights.  Nothing in
this Restrictive Agreement prohibits Employee from reporting possible violations
of federal law or regulation to any governmental agency or entity, including but
not limited to the Department of Justice, the Securities and Exchange
Commission, the Congress, and any agency Inspector General, or making other
disclosures that are protected under the whistleblower provisions of applicable
statutes or regulations.

 

C.                                    Employment Status.  Employee acknowledges
and agrees that this Restrictive Agreement does not alter Employee’s at-will
employment status.  Accordingly, this Restrictive Agreement does not confer any
right with respect to the continuation of Employee’s employment by the Company,
nor shall it interfere in any way with Employee’s or the Company’s right to
terminate Employee’s employment at any time, for any reason, with or without
notice.  Employee’s obligations under this Restrictive Agreement shall survive
the termination of Employee’s employment.

 

D.                                    Non-Disparagement.  Employee agrees that
Employee will not at any time make, publish or communicate to any person or
entity any Disparaging (defined below) remarks, comments or statements
concerning the Company or its officers, directors, employees, principals,
managers, agents, clients, investors, partners or portfolio managers. 
“Disparaging” remarks, comments or statements are those that impugn the
character, honesty, integrity, morality or business acumen or abilities of the
individual or entity being disparaged.

 

E.                                     Equitable and Other Relief.  Employee
understands and agrees that, in the event Employee breaches this Restrictive
Agreement, the Company will suffer immediate and irreparable harm that cannot be
accurately calculated in monetary damages. Consequently, Employee acknowledges
and agrees that the Company shall be entitled to immediate injunctive relief
from a court of competent jurisdiction in Harris County Texas either by
temporary or permanent injunction, to prevent such breach (without the necessity
of posting a bond or other security).  Employee acknowledges and agrees that
injunctive relief shall be in addition to any other legal or other equitable
relief to which the Company would be entitled.

 

4

--------------------------------------------------------------------------------


 

F.                                      Governing Law.  This Restrictive
Agreement is governed by and shall be construed in accordance with the laws of
the State of Texas, without regard to any conflict of laws rule or principle
which might refer the governance or construction of this Restrictive Agreement
to the laws of another jurisdiction.

 

G.                                    Submission to Jurisdiction.  Employee and
the Company agree that any legal suit, action, or proceeding arising out of or
based upon this Restrictive Agreement or the restrictive covenants contemplated
hereby will ONLY be instituted in the federal courts of the United States of
America or the courts of the State of Texas in each case located in the City of
Houston and County of Harris, and each party irrevocably submits to the
exclusive jurisdiction of such courts in any such suit, action, or proceeding.
Employee and the Company irrevocably and unconditionally waive any objection to
the laying of venue of any suit, action or proceeding in such courts and
irrevocably waive and agree not to plead or claim in any such court that any
such suit, action, or proceeding brought in any such court has been brought in
an inconvenient forum.

 

H.                                   Reformation. Employee and the Company agree
that all of the covenants contained in Section II of this Restrictive Agreement
shall survive the termination of Employee’s employment and/or termination or
expiration of this Restrictive Agreement, and agree further that in the event
any of the covenants contained in Section II of this Restrictive Agreement shall
be held by any court to be effective in any particular area or jurisdiction only
if said covenant is modified to limit its duration or scope, then the court
shall have such authority to so reform the covenant and the Employee and the
Company shall consider such covenant(s) and/or other provisions of Section II of
this Restrictive Agreement to be amended and modified with respect to that
particular area or jurisdiction so as to comply with the order of any such court
and, as to all other jurisdictions, the covenants contained herein shall remain
in full force and effect as originally written. Should any court hold that these
covenants are void or otherwise unenforceable in any particular area or
jurisdiction, then the Company may consider such covenant(s) and/or provisions
of Section II of this Restrictive Agreement to be amended and modified so as to
eliminate therefrom the particular area or jurisdiction as to which such
covenants are so held void or otherwise unenforceable and, as to all other areas
and jurisdictions covered hereunder, the covenants contained herein shall remain
in full force and effect as originally written.

 

I.                                        Severability.  If a court of competent
jurisdiction determines that any provision in this Restrictive Agreement is
void, illegal, unreasonable or unenforceable, the other provisions of this
Restrictive Agreement shall remain in full force and effect and any provisions
that are determined to be void, illegal, or unenforceable shall be amended so
that they can be enforced to the fullest extent permitted by law.

 

J.                                        Waiver of Breach of Agreement.  If
either the Employee or the Company waives a breach of this Restrictive Agreement
by the other party, that waiver will not operate or be construed as a waiver of
any other or subsequent breaches.  Any waiver of a breach must be made in
writing and signed by the parties.

 

5

--------------------------------------------------------------------------------


 

K.                                    Counterparts. This Restrictive Agreement
may be executed in counterparts, each of which will take effect as an original,
and all of which will evidence one and the same Restrictive Agreement.

 

L.                                     Entire Agreement and Amendment.  This
Restrictive Agreement and the Agreement contain the complete, final, and
exclusive agreements of Employee and the Company with respect to the subject
matter contained herein, and supersede, terminate, and cancel all prior
agreements, negotiations, correspondence, undertakings and communications of the
parties, oral or written, respecting such subject matter.  This Restrictive
Agreement may be amended, waived or terminated only by an instrument in writing
executed by Employee and a principal of the Company.

 

IN WITNESS WHEREOF, the Company and Employee have executed this Restrictive
Agreement, effective as of the day and year first above written.

 

 

 

SANCHEZ ENERGY CORPORATION

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

EMPLOYEE:

 

 

 

 

 

By:

 

 

Name:

 

 

 

6

--------------------------------------------------------------------------------